Basla v Mirra (2021 NY Slip Op 05235)





Basla v Mirra


2021 NY Slip Op 05235


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


807 CA 20-01413

[*1]JOSEPH P. BASLA AND THERESA BASLA, PLAINTIFFS-RESPONDENTS,
vCHARISSA MARIE MIRRA, DEFENDANT-APPELLANT. 


KENNEY SHELTON LIPTAK NOWAK LLP, JAMESVILLE (DANIEL K. CARTWRIGHT OF COUNSEL), FOR DEFENDANT-APPELLANT. 
SUGARMAN LAW FIRM, LLC, SYRACUSE (MICHAEL C. BOISVERT OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered October 26, 2020. The order, insofar as appealed from, denied in part the motion of defendant for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 25, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court